            Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 1 of 7



1                                                                The Honorable Robert S. Lasnik

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE

10
     PAUL O'BEIRNE, an individual,
11                                                  No. 2:15-cv-01330-RSL
                               Plaintiff,
12                                                  PLAINTIFF'S MOTION TO COMPEL
               v.                                   DEPOSITION IN AID OF
13                                                  EXECUTION OF JUDGMENT AND
     TROY STAFFORD, an individual,                  FOR SANCTIONS
14
                               Defendant.           NOTE ON MOTION CALENDAR:
15                                                  January 4, 2019

16
                        I.     INTRODUCTION AND RELIEF REQUESTED
17

18            Plaintiff Paul O’Beirne (hereinafter “Plaintiff” or “O’Beirne”), through his

19   undersigned counsel, and pursuant to Federal Rules of Civil Procedure 37 and 69, LCR 37,

20   and the Final Judgment entered against Defendant Troy Stafford (“Stafford”), hereby moves
21
     the Court for an order compelling Stafford to appear for and produce documents at
22
     depositions duces tecum in aid of execution of judgment, and for sanctions, and in support
23
     thereof Plaintiff states as follows:
24

25

26


      PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
      EXECUTION OF JUDGMENT AND FOR SANCTIONS                             1420 FIFTH AVENUE, SUITE 1400
      NO. 2:15-cv-01330-RSL – Page 1                                        SEATTLE W ASHINGTON 98101
                                                                           T 206.516.3800 F 206.516.3888
             Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 2 of 7



1                                      II.    FACTS AND ARGUMENT
2
                On December 13, 2016, this Court entered default judgment in against Stafford
3
         and in favor of Plaintiff in the amount of $1,932,500.00, plus post judgment interest. 1
4
         ECF No. 42. The judgment was based on Stafford’s default on a loan he obtained
5

6        from Plaintiff. The details of Stafford’s default are set forth in Plaintiff’s previously

7        filed Motion for Default Judgment. ECF No. 40. Following the entry of default

8        judgment, Plaintiff submitted his prevailing party bill of taxable costs (ECF No. 44)
9        and served Stafford with a copy by email on January 3, 2017. See Declaration of John
10
         H. Jamnback (“Jamnback Decl.”) Ex. 1. Stafford responded by email on January 3,
11
         2017 as follows:
12
                       I am bankrupt. You Need to go through the BK courts.
13
                       I believe your supposed to stop contacting my me as well.
14
                       YSDB 2
15                     Troy Stafford
                       623-224-7150
16

17       Jamnback Decl. Ex. 2.

18             Plaintiff’s counsel requested that Stafford identify the referenced bankruptcy, but
19       he did not respond, and PACER searches did not disclose an active bankruptcy for
20
         Stafford. Jamnback Decl. ¶ 5, Ex. 3. On April 26, 2017, Plaintiff’s counsel reconfirmed
21
         that Stafford was not in active bankruptcy with a PACER search, and prepared a letter
22
         demanding payment of the judgment, and alternatively requesting dates for Stafford’s
23

24
     1
25    In addition, O’Beirne had previously been awarded attorney’s fees in the amount of
     $2,737.50 as a discovery sanction. ECF No. 37.
26
     2
         Per the Urban Dictionary “YSDB” is an acronym for a vulgarity.

     PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
     EXECUTION OF JUDGMENT AND FOR SANCTIONS                                 1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 2                                            SEATTLE W ASHINGTON 98101
                                                                              T 206.516.3800 F 206.516.3888
          Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 3 of 7



1    deposition. Jamnback Dec. ¶¶ 6 – 7, Ex. 4. Stafford did not respond to the letter.
2    Jamnback Decl. ¶ 7.
3
           Plaintiff then spent over a year trying to locate Stafford using private investigation
4
     firms. Jamnback Decl. ¶¶ 8-9. Stafford was finally located and personally served with a
5
     notice of deposition and deposition subpoena duces tecum on September 17, 2018. ECF
6
     No. 47. Pursuant to the deposition notice and subpoena Stafford’s deposition was
7

8    scheduled to take place on October 23, 2018 at the One Arizona Center, 400 East Van

9    Buren Street, Suite 1900, Phoenix, AZ 85004 at 9:00 a.m. Jamnback Decl. Ex. 5.

10   Stafford’s wife, Xochitl Stafford, was also personally served, and scheduled for the same
11   date and location at 2:00 p.m. ECF No. 48; Jamnback Decl. Ex. 6.
12
            On October 1, 2018, Stafford faxed a “Response to Subpoena” to Plaintiff’s
13
     attorneys and cc’ing the Court. Jamnback Decl. ¶ 10, Ex. 7. The response indicated that
14
     Stafford and his wife did not intend to appear for their depositions, claiming that the
15

16   process server engaged in criminal activity in serving the subpoenas. Id. Stafford further

17   stated that he would be turning “all of our findings over to the Attorney Generals (sic)

18   Office, the Federal Trade Commission and the local Law Enforcement.” Id.
19          Plaintiff’s attorney responded on October 2, 2018, offering to reschedule the
20
     depositions to a mutually agreeable date within the next 30 days, but noting that unless an
21
     agreement was reached regarding rescheduling, the depositions would proceed as noted.
22
     Jamnback Decl. ¶ 11, Ex. 8. Stafford did not respond. Jamnback Decl. ¶ 12.
23

24          On October 23, 2018, Plaintiff’s undersigned attorney p e rs on al l y appeared for

25   each deponents’ deposition and waited approximately fifteen minutes for each to appear

26


     PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
     EXECUTION OF JUDGMENT AND FOR SANCTIONS                              1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 3                                         SEATTLE W ASHINGTON 98101
                                                                           T 206.516.3800 F 206.516.3888
              Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 4 of 7



1        before going on the record, but neither Stafford nor his wife appeared. 3 Jamnback Decl.
2        ¶¶ 13 – 16, Exs. 9 & 10. On December 12, 2018, Plaintiff’s attorney wrote to Stafford
3
         requesting a discovery conference regarding Stafford’s failure to appear at his deposition.
4
         Jamnback Decl. ¶¶ 16 – 18, Ex. 11. Stafford did not respond. Id.
5
               Federal Rule of Civil Procedure 69 governs post-judgment discovery, and provides
6

7    that “in aid of the judgment or execution, the judgment creditor … may obtain discovery

8    from any person—including the judgment debtor—as provided in these rules or by the

9    procedure of the state where the court is located.” Fed. R. Civ. P. 69(a)(2). 4
10
               Post-judgment discovery in aid of execution of a judgment “permits the judgment
11
     creditor to obtain information about the debtor's current and past financial assets which
12
     could reasonably lead to the discovery of concealed or fraudulently transferred assets.”
13
     Cent. States, Se. & Sw. Areas Health and Welfare Fund v. Neurobehavioral Associates,
14

15   P.A., No. 93-6169, 1997 WL 757879, at *2 (N.D. Ill. Dec. 2,1997) (citation and internal

16   quotation marks omitted); N. Seattle Health Ctr. Corp. v. Allstate Fire & Cas. Ins. Co., No.
17   C14-1680JLR, 2017 U.S. Dist. LEXIS 55447, at *8 (W.D. Wash. Apr. 11, 2017) (Rule 69
18
     "is designed to allow the judgment creditor to identify assets from which the judgment may
19
     be satisfied.”). “The scope of discovery allowed under Rule 69 is broad.” Beautyko LLC v.
20
     Amazon Fulfillment Servs., No. C16-355 RSM, 2018 U.S. Dist. LEXIS 64746, at *6-7
21

22
     3
23     Plaintiff’s counsel remained at the deposition location until approximately 4:00 p.m., and
     neither deponent appeared.
24   4
       Plaintiff elects to use the federal discovery rules in aid of execution of judgment. See FM.
     Indus., Inc. v. Citicorp Credit Services, Inc., 656 F. Supp. 2d 795, 797 (N.D. Ill. 2009)
25   (discussing that a judgment creditor may obtain post-judgment discovery by the procedure
     of the forum state or as provided in Rule 69.
26


     PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
     EXECUTION OF JUDGMENT AND FOR SANCTIONS                                 1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 4                                            SEATTLE W ASHINGTON 98101
                                                                              T 206.516.3800 F 206.516.3888
           Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 5 of 7



1    (W.D. Wash. Apr. 16, 2018) citing Republic of Argentina v. NML Capital, Ltd., 134 S. Ct.
2    2250, 2254, 189 L. Ed. 2d 234 (2014) ("The rules governing discovery in post judgment
3
     execution proceedings are quite permissive."). “The judgment creditor may use any of the
4
     discovery devices provided for in Rules 26 through 37 of the Federal Rules of Civil
5
     Procedure.” Cent. States, 1997 WL 757879, at *2 (citing 12 Charles Alan Wright, et. al.,
6

7    Federal Practice and Procedure, § 3014 at 160 (2d ed. 1997)). This includes compelling

8    a judgment debtor to submit to a deposition in aid of execution. Consolidated

9    Freightways Corp. of Delaware, 1995 WL 683587, at *1, 3 (stating that depositions in aid
10
     of execution are a permissible discovery tool under Rule 69(a)).
11
            Accordingly, Plaintiff is entitled to post-judgment discovery in aid of execution,
12
     which includes taking Stafford’s deposition and requiring him to produce the requested
13
     documents. Plaintiff respectfully requests that Stafford be compelled to appear for and
14

15   fully cooperate at depositions in aid of execution of judgment and to produce the

16   documents demanded in the subpoena and notice at his rescheduled deposition. Plaintiff
17   further requests that Stafford’s rescheduled deposition be held at the offices of Plaintiff’s
18
     attorney in Seattle, Washington. This relief is appropriate under the Federal Rules and
19
     particularly necessary here, where Stafford has failed to attend his previously noticed
20
     deposition near his home in Arizona, forcing Plaintiff to incur unnecessary travel expenses.
21

22          Plaintiff also seeks sanctions against Stafford. Pursuant to Rule 37, Stafford’s

23    failure to attend duly-noticed depositions, as well as Plaintiff’s motion to compel, if

24    successful, may result in sanctions being awarded against Stafford, including
25    Plaintiff’s reasonable attorneys’ fees and costs. Fed.R.Civ.P. 37(a)(5)(A), 37(d)(3).
26
      See MetroPCS v Raymond, 2016 U.S. Dist. LEXIS 183349 at *1 (finding that "Plaintiff is

     PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
     EXECUTION OF JUDGMENT AND FOR SANCTIONS                                1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 5                                           SEATTLE W ASHINGTON 98101
                                                                             T 206.516.3800 F 206.516.3888
          Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 6 of 7



1    entitled to its attorneys' fees and costs for preparing for Defendant's deposition, appearing
2    for Defendant's deposition, and having to bring this Motion [to compel] as a result of
3
     Defendant's failure to appear at her deposition [in aid of execution of judgment]");
4
     Goldman v. Alhadeff, 131 F.R.D. 188, 192 (W.D. Wash. 1990) (awarding costs and fees
5
     incurred for motions to compel discover and in preparation for deposition, including
6

7    travel costs).

8                                          III.    CONCLUSION

9            Plaintiff is entitled to collect on his judgment against Stafford and to pursue all
10
     available post-judgment discovery allowed under the Federal Rules, but Stafford has
11
     refused to cooperate. As such, Plaintiff respectfully requests that the Court compel
12
     Stafford to appear for and fully cooperate at his deposition duces tecum in aid of
13

14   execution, produce the requested documents, and award Plaintiff appropriate sanctions

15   against Defendants, including payment of Plaintiff’s attorneys’ fees, costs, and travel

16   expenses resulting from Stafford’s willful failure to appear at his duly-noticed
17   deposition and in making this Motion. A proposed order is submitted herewith.
18
            DATED: December 20, 2018.
19

20                                                 YARMUTH WILSDON PLLC

21                                                 By: /s/ John H. Jamnback
                                                       John H. Jamnback, WSBA No29872
22                                                 1420 Fifth Avenue, Suite 1400
                                                   Seattle, Washington 98101
23                                                 206.516.3800
                                                   206.516.3888 (facsimile)
24
                                                   jjamnback@yarmuth.com
25
                                                   Attorneys for Plaintiff Paul O’Beirne
26


     PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
     EXECUTION OF JUDGMENT AND FOR SANCTIONS                               1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 6                                          SEATTLE W ASHINGTON 98101
                                                                            T 206.516.3800 F 206.516.3888
                  Case 2:15-cv-01330-RSL Document 49 Filed 12/20/18 Page 7 of 7


                                          CERTIFICATE OF SERVICE
1
                     I hereby certify that on this date, I placed in the U.S. Mail, postage prepaid, a copy
2
          of the foregoing document addressed to the following:
3
          Troy Stafford                                       Troy Stafford
4         9439 E. Trailside View                              15560 N. Frank Lloyd Wright Blvd.
          Scottsdale, AZ 85255                                Suite B4-299
5                                                             Scottsdale, AZ 85260

6
                     I also emailed the foregoing document to the following email addresses:
7
          tstafford4@icloud.com
8
          troy@gscapital.us
9

10
                     I declare under penalty of perjury under the laws of the State of Washington that the
11
          foregoing is true and correct.
12
                     DATED: December 20, 2018 at Seattle, Washington.
13
                                                           /s/ Sue Stephens
14                                                         Sue Stephens, Legal Assistant
15

16

17

18

19

20

21

22

23

24

25

26


          PLAINTIFF'S MTN TO COMPEL DEP IN AID OF
          EXECUTION OF JUDGMENT AND FOR SANCTIONS                                   1420 FIFTH AVENUE, SUITE 1400
          NO. 2:15-cv-01330-RSL – Page 7                                              SEATTLE W ASHINGTON 98101
                                                                                     T 206.516.3800 F 206.516.3888

     735.01 sl180901 12/19/18
